Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 01/04/2022.
3.	Claims 1-20 are currently pending in this Office action.  This action is made Final.

Claim Rejections - 35 USC § 101
4.	Applicant’s arguments regarding the 35 U.S.C. 101 rejection made in the Remarks are not persuasive.  The examiner maintains the rejection and the further explanation is set forth below:  
5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a first plurality of variables and weights; determining a second plurality of variables and weights; comparing the variables; and in response to determining, flagging the transaction as erroneous.
	It should be noted that under the guidance of 2019 PEG, to decide whether a claim is “directed to” an abstract idea, the examiner evaluates whether the claim (1) recites an abstract idea grouping listed in the guidance and (2) fails to integrate the recited abstract idea into a practical application.  If the claim is “directed to” an abstract idea, as noted above, the examiner then determines whether the claim recites an inventive concept.  The 2019 PEG explains that, when making this determination, the examiner should consider whether the additional claim elements add “a specific limitation of combination of limitations that are not well-understood, routine, conventional activity in the field” or “simply append well-understood, routine, conventional activities previously known to the industry.”  
Claims 1, 8 or 15:
Step
Analysis
2A – Prong 1: Judicial Exception Recited?
Yes.  The claim recites the limitations of receive, from a user, a first plurality of variables and a first plurality of weights assigned to the plurality of variables; determine, from a log of historic errors, a second plurality of variables; determine, from a matrix corresponding to the second plurality of variables, a second plurality of weights for the second plurality of variables; implement changes to the first plurality of variables and the first plurality of weights such that the first plurality of variables matches the second plurality of variables and the first plurality of weights matches the second plurality of weights; retrieve a plurality of historic transactions using a query that applies the second plurality of variables ordered according to the second plurality of weights; compare a first historic transaction of the plurality of historic transactions with a first baseline image to determine that the first historic transaction is consistent with the first baseline image; compare a second historic transaction of the plurality of historic transactions with a second baseline image to determine that the second 

The receiving a first plurality of variables and weights limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a memory” or “a hardware processor” in the claim.  That is, other than reciting “a memory” or “a hardware processor” in the claim, nothing in the claim precludes the receiving step from practically being performed in the human mind.   For example, the claim encompasses the user manually receiving a plurality of variables and weights.  This limitation is a mental process.

Each determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation in the mind but for the recitation of “a memory” or “a hardware processor” in the claim.  That is, other than reciting “a memory” or “a hardware processor” in the claim, nothing in the claim precludes the determining 

The implementing changes limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a memory” or “a hardware processor” in the claim.  That is, other than reciting “a memory” or “a hardware processor” in the claim, nothing in the claim precludes the receiving step from practically being performed in the human mind.   For example, the claim encompasses the user manually implementing changes.  This limitation is a mental process.

The retrieving a plurality of historic transactions limitation, as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim 

Each comparing limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation in the mind but for the recitation of “a memory” or “a hardware processor” in the claim.  That is, other than reciting “a memory” or “a hardware processor” in the claim, nothing in the claim precludes the comparing step from practically being performed in the human mind.  For example, the claim encompasses the user manually (1) compare a first historic transaction with a first baseline image to determine consistency, and (2) compare a second historic transaction with a second baseline image to determine inconsistency.  Each comparing limitation is a mental process.  


No.  The claim recites no specific additional elements except that the claim recites “a memory” or “a hardware processor” in the claim” in the claim.  
This generic “a memory” or “a hardware processor” in the claim” recitation is no more than mere instructions to apply to exception using a generic computer component.  Accordingly, this recitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.



No.  As discussed with respect to Step 2A Prong 2, the recitation of “a memory” or “a hardware processor” in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  
The same analysis applies here in 2B, i.e., mere instruction to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.


Therefore, the 35 U.S.C. 101 rejection regarding claims 1-20 is maintained and the claims are not patent eligible.

Response to Arguments
6.	Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive.
Regarding claims 1-20, applicant argues that the claims are not drawn to the abstract idea.  The examiner disagrees with the arguments.  The claims are drawn to a “mental process” grouping of abstract idea.  Mental processes include observations, evaluations, judgments, and/or opinions.  The claim can be performed in the mind and/or with pen and paper.  For example, a user can mentally, or with pen and paper, observe, evaluate and make judgments to receive a first plurality of variables and weights (e.g., looking up and finding data, performed mentally or with 
Applicant further argues that the claims integrate into a practical application. However, the examiner recognizes that the additional elements in the claim are merely drawn to a generic use of a computer (e.g., a memory or a hardware processor), which is insufficient to show integration into a practical application. Again, any specific limitations of improving the accuracy of a quality assessment, as argued by applicant, are not recited in the claim.
Applicant additionally argues that the claims are drawn to significantly more than the abstract idea. However, as discussed above, the examiner recognizes that the additional elements in the claim are merely drawn to a generic use of a computer, which is not significantly more. Applicant argues that the claim is drawn to an improvement. However, as discussed above, .
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161